_____________

           No. 96-1017ND
           _____________

United States of America,        *
                                 *
           Plaintiff-Appellee,   *
                                 *
     v.                          *
                                 *
One Parcel of Real Property      *
Located at 2130 West Harbor      *
Drive, Bismarck, North Dakota,   *
with Buildings, Appurtenances    *
and Improvements, Known as Lot   *
Six (6), Block One (1), Mills    *
Second Subdivision, Burleigh     *
County, North Dakota;            *
                                 *
           Defendant,            *
                                 *
Mark A. Doll,                    *
                                 *
           Claimant-Appellant.   *

           _____________             Appeals from the United States
                                     District Court for the District
           No. 96-1019ND             of North Dakota.
           _____________
                                     [UNPUBLISHED]
United States of America,        *
                                 *
           Plaintiff-Appellee,   *
                                 *
     v.                          *
                                 *
One Parcel of Real Property      *
Located at 2130 West Harbor      *
Drive, Bismarck, North Dakota,   *
with Buildings, Appurtenances    *
and Improvements, Known as Lot   *
Six (6), Block One (1), Mills    *
Second Subdivision, Burleigh     *
County, North Dakota;            *
                                 *
           Defendant,            *
                                 *
Mark A. Doll,                    *
                                 *
           Claimant-Appellant.   *
                                 *
United States of America,           *
                                    *
           Defendant-Appellee,      *
                                    *
      v.                            *
                                    *
One Parcel of Real Property         *
Located at 2130 and 2132 North      *
Washington, Bismarck, North         *
Dakota, with Buildings,             *
Appurtenances and Improvements,     *
Known as Lot Three (3), Block       *
Two (2), Marian Park Second,        *
Burleigh County, North Dakota;      *
                                    *
           Defendant,               *
                                    *
Mark A. Doll,                       *
                                    *
           Claimant-Appellant.      *
                              _____________

                           Submitted:     July 12, 1996

                             Filed: August 8, 1996
                                 _____________

Before FAGG, LAY, and HEANEY, Circuit Judges.
                              _____________


PER CURIAM.


      Mark A. Doll appeals the district court's orders denying Doll's
requests for attorney's fees and expenses.        The parties' briefs thoroughly
discuss the merits of the underlying civil forfeiture proceedings, and we
need not repeat what they have said to decide whether there was substantial
justification for the Government's position.           Having considered the record
and   the   parties'   briefs,   we   conclude   the    Government's   position   was
substantially justified within the meaning of the Equal Access to Justice
Act, 28 U.S.C. § 2412(d).        We thus affirm the district court.




                                        -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-